







Exhibit 10.1


Execution Copy


Retirement and Transition Agreement




Date:                    September 17, 2018


Employee:
Michael L. Kriedberg



Company:
Aircastle Advisor LLC (the “Company”)



Retirement:
Mr. Kriedberg’s employment with the Company shall terminate by reason of his
retirement on January 1, 2020 (the “Retirement Date”). Mr. Kriedberg’s
retirement shall not be deemed to be a termination of his employment by the
Company without Cause or by Mr. Kriedberg for Good Reason or as a result of the
Company’s non-renewal of the Term (in each case, as defined in the applicable
employment and equity award agreements).



Transition:
From the date of this Retirement and Transition Agreement (this “Agreement”) to
the date a new Chief Commercial officer is appointed and commences employment
with the Company (such date, the “Transition Date”), Mr. Kriedberg will remain
as Chief Commercial Officer, and until the Transition Date (and for a reasonable
period following the Transition Date, to the extent necessary), Mr. Kriedberg
will assist in identifying, retaining and transitioning the role of Chief
Commercial Officer to his successor.



From the Transition Date to the Retirement Date, Mr. Kriedberg will be employed
as a part-time Senior Advisor to the Company advising the Chief Executive
Officer and/or new Chief Commercial Officer on matters as needed by the Company.
As Senior Advisor, Mr. Kriedberg will not be required to work more than two (2)
days per week (on average), which may include limited travel.


Compensation:
From the date of this Agreement to the later of the Transition Date or March 31,
2019, Mr. Kriedberg will remain entitled to a base salary of $600,000 and all
other components of his usual and customary compensation and benefits, except
that:



(i) he will not be entitled to an equity award for 2018 or any year thereafter,


(ii) he will not receive a long-term incentive award under the Long-Term
Incentive Plan for 2019 or any year thereafter,


(iii) his cash bonus target for 2018 will be increased from 100% to 125% and
paid on the regular payment date for 2018 annual bonuses, and
(iv) his cash bonus target for 2019 will be increased from 100% to 125% but will
be pro-rated for the period he is Chief Commercial Officer during 2019
(provided, however, that if the Transition Date occurs prior to March 31, 2019,
the bonus for 2019 will nonetheless be prorated through March 31, 2019) and paid
on the regular payment date for 2019 annual bonuses.





--------------------------------------------------------------------------------







Subject to the foregoing, from the Transition Date to the Retirement Date (i.e.,
while serving as Senior Advisor), Mr. Kriedberg will receive a base salary at
the annualized rate of $300,000 per year, will be entitled to particulate in all
Company-sponsored retirement and benefits plans, and will continue to vest in
all unvested equity and equity-based awards, in each case as if he were a
full-time employee, except as specifically set forth in the section entitled
“Performance Share Units” below.


Severance:
If Mr. Kriedberg’s employment is terminated after the date hereof but prior to
the Retirement Date (x) by the Company other than for Cause (as defined in the
Employment Agreement) or (y) by Mr. Kriedberg for Good Reason (as defined in the
Employment Agreement but as modified below), then, in lieu of the amounts
payable under Section 5(b)(i) and 5(b)(ii) or 5(c)(i) and 5(c)(ii) of the
Employment Agreement, as applicable, Mr. Kriedberg shall receive (i) the
remaining guaranteed amounts that would have been paid to him under the section
entitled “Compensation” above through the Retirement Date (paid at the times set
forth in the section entitled “Compensation” above), plus (ii) the Welfare
Benefit Continuation payments set forth in Section 5(e) of the Employment
Agreement from the date of such termination of employment through December 31,
2020 (and, for the avoidance of doubt, Section 5(b)(iii) or 5(c)(iii), as
applicable, shall remain in effect and apply in the event of any such
termination). For purposes of this paragraph only, (A) a material diminution of
Mr. Kriedberg’s duties, responsibilities and authority in the definition of
“Good Reason” in the Employment Agreement shall no longer apply and (B) the
requirement that Mr. Kriedberg work more than two (2) days per week (on average)
will be a new reason for Mr. Kriedberg to terminate his employment for Good
Reason.



Non-compete:
Notwithstanding anything set forth in Section 6(a) of the Employment Agreement
to the contrary, beginning on the date that is three (3) months after the
termination of his employment (but not prior thereto), Mr. Kriedberg shall be
permitted to serve as a board member to (A) businesses and entities that are
commercial jet aircraft leasing businesses that (x) are investment vehicles with
portfolios managed by third parties or (y) own and/or manage a portfolio of
commercial aircraft less than $1,500,000,000 and (B) vehicles which own
commercial aircraft that are managed/serviced by others. In addition, for a
period of twelve (12) months after the termination of his employment, Mr.
Kriedberg may not be employed in a senior commercial role in any business and
entity in the commercial jet aircraft leasing businesses or any other business
which constitutes a material part of the Company’s business as of the retirement
date. For the avoidance of doubt, from and after the Termination Date, Mr.
Kriedberg may become employed by, may become an advisor to, or may serve of the
boards of companies that are not in the Aviation Leasing Business.



Post-Retirement Benefits:
Mr. Kriedberg shall be entitled to receive Company-paid COBRA benefits in
accordance with Section 5(e) of the Employment Agreement for twelve (12) months
following the Retirement Date (i.e., through 12/31/2020).

 







--------------------------------------------------------------------------------





Restricted Shares:
Any currently outstanding restricted share awards shall continue to vest after
the date hereof in accordance with the terms of the respective restricted share
agreements through the Retirement Date.



Performance Share Units:
Any currently outstanding performance share unit awards shall continue to vest
after the date hereof in accordance with the terms of the respective award
agreements through the Retirement Date; provided that the Performance Share Unit
Agreement dated February 9, 2018 will be amended as of the date hereof as
follows to allow partial vesting of the award upon retirement: the target number
of PSUs granted thereunder shall be reduced by one-third (1/3) from 60,934 to
40,622 and the Vesting Date shall be December 31, 2019 such that the Absolute
Adjusted ROE Performance Goals shall now be measured over two periods, 2018 and
2019, and the TSR Performance Goals shall now be measured from January 1, 2018
to December 31, 2019. All other terms of such Performance Share Unit Agreement
shall remain unchanged.



General Release:
The provisions of this agreement and payments made hereunder are subject to the
execution and delivery by Mr. Kriedberg of the General Release of Claims
substantially in the form attached as Exhibit A to the Employment Agreement (the
“General Release”) upon his retirement and his continued compliance with the
restrictive covenants set forth in Section 6 of the Employment Agreement (as
modified by this agreement). Mr. Kriedberg acknowledges and agrees that the
payments and benefits provided herein, including the post-separation benefits,
cash severance, and the vesting and/or settlement of the Restricted Shares and
Performance Shares Units, are adequate and satisfactory consideration for the
General Release.



Release Revocation Period:
Mr. Kriedberg shall be given at least 21 days to consider the terms of the
General Release or such longer period as required by applicable law (although he
may sign it sooner), and Executive shall have 7 days following signature to
revoke such release.



Miscellaneous:
The Company shall reimburse up to $5,000 in Mr. Kriedberg’s legal fees and
expenses in connection with the review, negotiation and execution of this
agreement.



Binding Agreement:
This agreement is binding and incorporates the provisions of Sections 7 and 9 of
the Employment Agreement and supersedes the Employment Agreement and any
respective award agreement only to the extent expressly provided herein.
Aircastle Limited is executing this agreement only in respect of its obligations
herein with respect to its shares.



Governing Law:
This agreement shall be governed and controlled by and in accordance with the
laws of the State of Connecticut without regard to its conflict of laws
provision. Venue for any action brought to enforce the terms of this agreement
or for breach thereof shall lie in any court of competent jurisdiction in
Stamford, Connecticut.



Section 409A:
The intent of the parties is that the payments and benefits under this agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), to the extent subject thereto, and accordingly, to the maximum
extent permitted, this agreement shall be interpreted and administered to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
Mr. Kriedberg shall not be considered to






--------------------------------------------------------------------------------





have terminated employment with the Company for purposes of any payments and
benefits under this agreement which are subject to Section 409A until he has
incurred a “separation from service” from the Company within the meaning of
Section 409A. Each amount to be paid or benefit to be provided under this
agreement shall be construed as a separate identified payment for purposes of
Section 409A. Without limiting the foregoing and notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, (i) amounts that
would otherwise be payable and benefits that would otherwise be provided
pursuant to this agreement during the six (6) month period immediately following
Mr. Kriedberg’s separation from service shall instead be paid on the first
business day after the date that is six (6) months following his separation from
service (or, if earlier, his date of death) and (ii) amounts reimbursable to Mr.
Kriedberg under this agreement shall be paid to him on or before the last day of
the year following the year in which the expense was incurred and the amount of
expenses eligible for reimbursement (and in-kind benefits provided to him)
during one year may not affect amounts reimbursable or provided in any
subsequent year.


[signature page follows]







--------------------------------------------------------------------------------











The Parties hereto knowingly and voluntarily executed this agreement as of the
above date.




AIRCASTLE ADVISOR LLC


By name: /s/ Christopher Beers


Title: Chief Legal Officer


AIRCASTLE LIMITED


By name: /s/ Christopher Beers


Title: Chief Legal Officer


MICHAEL L. KRIEDBERG


/s/ Michael L. Kriedberg





